Citation Nr: 1101569	
Decision Date: 01/13/11    Archive Date: 01/20/11

DOCKET NO.  09-08 937	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for a right hand disorder, 
to include arthritis.

2.  Entitlement to service connection for a left hand disorder, 
to include arthritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The Veteran served on active duty from December 1965 to December 
1967.  

These matters come to the Board of Veterans' Appeals (Board) on 
appeal from an October 2008 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) located in Cleveland, 
Ohio.  

In April 2010, the Veteran presented testimony at a hearing 
conducted by the use of video conferencing equipment at the RO 
before the undersigned Veterans Law Judge sitting in Washington, 
D.C.  A transcript of this hearing is in the Veteran's claims 
folder.


FINDINGS OF FACT

1.  The Veteran's right hand osteoarthritis is as likely as not 
due to in-service trauma.

2.  Osteoarthritis of the left hand did not have its onset in 
active service or manifest to a compensable degree within one 
year after discharge from active service and is not the result of 
a disease or injury incurred in active service.


CONCLUSIONS OF LAW


1.  Resolving all reasonable doubt in the Veteran's favor, a 
right hand disorder, to include arthritis, was incurred during 
service.  38 U.S.C.A. §§ 1110, 1154(b), 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2010).

2.  A left hand disorder, to include arthritis, was not incurred 
in active service and may not be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1110, 5107 (West 2002 and Supp. 2009); 
38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties To Notify And Assist

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it must 
assist the claimant by making reasonable efforts to get the 
evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 
3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The notice required must be provided to the claimant 
before the initial unfavorable decision on a claim for VA 
benefits, and it must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence the 
claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 
C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 
120 (2004).

The notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; 3) a connection between the veteran's 
service and the disability; 4) degree of disability; and 5) 
effective date of the disability.  Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  Upon receipt of an application for a 
service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the evidence 
presented with the claim and to provide the claimant with notice 
of what information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate the 
elements of the claim as reasonably contemplated by the 
application.  Additionally, this notice must include notice that 
a disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  

Concerning the appeal of the service connection claims now before 
the Board, the Veteran was provided notice that met these 
requirements in a letter dated in April 2008.  This letter met 
the timing requirement as it was sent before the October 2008 
rating decision.  Moreover, the content of the notice, including 
enclosures "How You Can Help and How VA Can Help You," "What 
the Evidence Must Show - Service connected comp," and "What the 
Evidence Must Show - VCAA Notice Response" provided to the 
Veteran complied with some of the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  
The April 2008 letter also included notice that a disability 
rating and an effective date for the award of benefits will be 
assigned if service connection is awarded.  See Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).

The purpose behind the notice requirement has been satisfied 
because the Veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of his claims.  He has 
been provided with every opportunity to submit evidence and 
argument in support of his claims and to respond to the VA 
notice.  There is no evidence of any failure on the part of VA to 
further comply with the duty to notify that reasonably affects 
the outcome of this case.

The duty to assist the appellant has also been satisfied in this 
case.  Service treatment records and available post-service 
medical records are in the claims file and were reviewed by both 
the RO and Board in connection with the appellant's claims.  The 
appellant has not informed VA of any obtainable existing medical 
records which may be helpful in the adjudication of his claims.  
VA is not on notice of any evidence needed to decide the claim 
which has not been obtained.  

The Board acknowledges that the Veteran has not had a VA 
examination specifically for his current claims seeking service 
connection for right and left hand disabilities.  The Board at 
this juncture notes that as part of this decision, service 
connection for a right hand disorder, to include arthritis, is 
being granted.  As for the Veteran's left hand disorder claim, 
the case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), held 
that an examination is required when (1) there is evidence of a 
current disability, (2) evidence establishing an "in-service 
event, injury or disease," or a disease manifested in accordance 
with presumptive service connection regulations occurred which 
would support incurrence or aggravation, (3) an indication that 
the current disability may be related to the in-service event, 
and (4) insufficient evidence to decide the case.  The Board 
concludes an examination is not needed in this case because the 
Veteran's service treatment/personnel records are absent for 
evidence of findings related to the Veteran's left hand, and his 
post-service medical records are absent for evidence of 
symptomatology related to his left hand disorder until many years 
after the Veteran's separation from service.  See Duenas v. 
Principi, 18 Vet. App. 512, 519 (2004) (finding no prejudicial 
error in Board's statement of reasons or bases regarding why a 
medical opinion was not warranted because there was no reasonable 
possibility that such an opinion could substantiate the Veteran's 
claim because there was no evidence, other than his own lay 
assertion, that "'reflect[ed] that he suffered an event, 
injury[,] or disease in service' that may be associated with 
[his] symptoms"); see also Waters v. Shinseki, 601 F.3d 1274, 
1278 (Fed. Cir. 2010) (noting that a veteran's conclusory 
generalized statement that a service illness caused his present 
medical problems was not enough to entitle him to a VA medical 
examination since all veterans could make such a statement, and 
such a theory would eliminate the carefully drafted statutory 
standards governing the provision of medical examinations and 
require VA to provide such examinations as a matter of course in 
virtually every disability case).

The first medical record on file pertaining to the Veteran's left 
hand is dated in 2007.  In addition, there is no indication that 
the current left hand disability may be related to the Veteran's 
service.  See Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003) 
(noting that the Board has no obligation to obtain a medical 
opinion when there is no competent evidence that the appellant's 
disability or symptoms are associated with his service).  
Accordingly, it is not necessary to obtain a medical examination 
or medical opinion in order to decide the left hand claim in this 
case.  38 C.F.R. § 3.159(c)(4)(i); see Duenas, 18 Vet. App. at 
517, citing Paralyzed Veterans of Am. V. Sec'y of Veterans 
Affairs, 345 F.3d 1334, 1355-57 (Fed. Cir. 2003) (noting that a 
medical examination conducted in connection with claim 
development could not aid in substantiating a claim when the 
record does not already contain evidence of an in-service event, 
injury, or disease). 

The Board concludes the Veteran was provided the opportunity to 
meaningfully participate in the adjudication of his claims and 
did in fact participate.  Washington v. Nicholson, 21 Vet. App. 
191 (2007).  This participation included his providing testimony 
in April 2010 at a hearing conducted by the undersigned.  Hence, 
there is no error or issue that precludes the Board from 
addressing the merits of this appeal.

Factual Background

As noted, the appellant served on active duty from December 1965 
to December 1967.  Service treatment records show that 
examination of the Veteran at his September 1965 induction showed 
normal clinical findings regarding his hands.  A service 
personnel record includes a notation of "Poss Frac RT Hand" on 
April 2, 1967.  At his September 1967 service separation 
examination clinical findings concerning the Veteran's hands were 
reported to be normal.  The Veteran, on a Report of Medical 
History he completed in September 1967, did not mention incurring 
injuries to his hands while in the military.  The record also 
shows that the Veteran was awarded several awards and 
decorations, including the Vietnam Campaign Medal (VCM),Vietnam 
Service Medal (VSM), and the Purple Heart.  

The Veteran sought service connection for chronic hand pain with 
arthritis in April 2008, more than 40 years after his 1967 
service separation.  See VA Form 21-526.  Post service medical 
records pertinent to these claims include an undated letter from 
a private physician, S.F.  He mentioned that he had examined the 
Veteran in November 2007, when the Veteran presented with pain in 
his bilateral fingers associated with selling off and on for the 
past year.  He complained of increased pain.  Examination showed 
bilateral hand swelling.  X-rays of the hands were noted to show 
spurring in relation to the right third "MCP" 
(metacarpophalangeal) joint and in the "PIP" (proximal 
interphalangeal) joints.  The supplied diagnosis was mild 
osteoarthritis of the hands.  

A March 2008 progress note, associated with treatment provided by 
Dr. S.F., shows complaints of bilateral hand and finger pain.  
Osteoarthritis of the hands was diagnosed.  


An April 2008 VA history and physical examination report shows 
that the Veteran gave a history of generalized arthralgias in his 
hands.  Examination showed evidence of osteoarthritis in the 
hands.  The supplied diagnoses included osteoarthritis.  

A June 2009 VA rheumatology consult report shows that the Veteran 
was evaluated for arthritis.  He complained of pain in his hands 
which had been occurring for years.  He added that swelling 
across his knuckles was not a new symptom.  Osteoarthritis was 
diagnosed.  A June 2009 VA x-ray report shows findings of 
osteoarthritis in both of the Veteran's hands.  

In the course of his April 2010 hearing the Veteran's 
representative stated that of record was a Western Union telegram 
to a member of the Veteran's family from the Department of the 
Army, citing that on April 2, 1967, the Veteran sustained a 
possible fracture of the right hand due to hostile actions.  This 
was noted to have occurred when a vehicle the Veteran was in was 
hit by a booby trap.  See page two of hearing transcript 
(transcript).  The Board here notes that this Western Union 
telegram does not appear to be associated with the Veteran's 
claims folder.  The Veteran's representative essentially argued 
that the Veteran's post-service diagnoses of degenerative 
osteoarthritis of the hands was related to the "historical 
traumatic event as a result of combat."  See page three of 
transcript.  The Veteran's representative also urged the Board to 
consider the provisions of 38 U.S.C.A. § 1154 in its adjudication 
of the appeal.  Id.  The Veteran testified that he was involved 
in a hostile action with the enemy on April 2, 1967, at which 
time he injured his right hand.  He added a hatch on an "APC" 
(armored personnel carrier) fell onto his hand.  See pages four 
and five of transcript.  He denied injuring his left hand during 
the above-described incident.  See pages seven and eight of 
transcript.  The Veteran testified that his Purple Heart was 
awarded to him because of the injury sustained to his right hand.  
See page 10 of transcript.  


Law and Regulations

The Veteran claims that he has bilateral disorders of his hands, 
to include arthritis, as a result of his military service.  He 
specifically claims that he incurred a right hand injury while in 
the military for which he was awarded a Purple Heart.  

Service connection may be established for disability resulting 
from personal injury suffered or disease contracted in the line 
of duty in the active military, naval, or air service.  38 
U.S.C.A. § 1110.  That an injury or disease occurred in service 
is not enough; there must be chronic disability resulting from 
that injury or disease.  If there is no showing of a resulting 
chronic condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding of 
chronicity.  38 C.F.R. § 3.303(b).  Service connection may also 
be granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 3.303(d).  
Certain chronic diseases, such as arthritis, are presumed to have 
been incurred in service if manifest to a compensable degree 
within one year of discharge from service.  38 U.S.C.A. §§ 1101, 
1112; 38 C.F.R. §§ 3.307, 3.309.

In order to establish direct service connection for a disorder, 
there must be (1) competent evidence of the current existence of 
the disability for which service connection is being claimed; (2) 
competent evidence of a disease contracted, an injury suffered, 
or an event witnessed or experienced in active service; and (3) 
competent evidence of a nexus or connection between the disease, 
injury, or event in service and the current disability.  Davidson 
v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. 
Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson 
v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical 
evidence is required to meet the requirement that the evidence be 
"competent."  However, when a condition may be diagnosed by its 
unique and readily identifiable features, the presence of the 
disorder is not a determination "medical in nature" and is 
capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 
309 (2007).


In the case of any veteran who has engaged in combat with the 
enemy in active service during a period of war, satisfactory lay 
or other evidence that an injury or disease was incurred or 
aggravated in combat will be accepted as sufficient proof of 
service connection if the evidence is consistent with the 
circumstances, conditions or hardships of such service, even 
though there is no official record of such incurrence or 
aggravation.  Every reasonable doubt shall be resolved in favor 
of the veteran.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  
"Satisfactory evidence" is credible evidence.  Collette v. 
Brown, 82 F.3d 389, 392 (1996).  Such evidence may be rebutted 
only by clear and convincing evidence to the contrary.  38 
U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d). 

The provisions of 38 U.S.C.A. § 1154(b) do not establish a 
presumption of service connection but ease the combat veteran's 
burden of demonstrating the occurrence of some inservice incident 
to which the current disability may be connected.  Clyburn v. 
West, 12 Vet. App. 296, 303 (1999); Caluza v. Brown, 7 Vet. App. 
498, 507 (1995).  "Section 1154(b) provides a factual basis upon 
which a determination can be made that a particular . . . injury 
was incurred . . . in service but not a basis to link 
etiologically the [injury] in service to the current condition."  
Cohen v. Brown, 10 Vet. App. 128, 138 (1997) (citing Libertine v. 
Brown, 9 Vet. App. 521, 524 (1996); Caluza).  Thus, the 
provisions of section 1154(b) apply only to the second material 
issue involved in establishing direct service connection, i.e., 
evidence of the incurrence of a disease or injury in service.

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for the 
evidence which it finds to be persuasive or unpersuasive, and 
provide the reasons for its rejection of any material evidence 
favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 
36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 
(1990).  When there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination of a matter, the benefit of the doubt shall be 
given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable 
doubt arises regarding service origin, such doubt will be 
resolved in the favor of the claimant.  Reasonable doubt is doubt 
which exists because of an approximate balance of positive and 
negative evidence which does not satisfactorily prove or disprove 
the claim.  38 C.F.R. § 3.102.  The question is whether the 
evidence supports the claim or is in relative equipoise, with the 
claimant prevailing in either event, or whether a fair 
preponderance of the evidence is against the claim, in which 
event the claim must be denied.  See Gilbert, 1 Vet. App. at 54.

Analysis

Right Hand Disability, to Include Arthritis

As an initial matter, the Board notes that the evidence shows the 
Veteran received a Purple Heart while in service.  Therefore, the 
provisions of 38 U.S.C.A. § 1154(b) (West 2002) are for 
application.

Based on a thorough review of the record, and resolving all doubt 
in the Veteran's favor, the Board finds that the evidence 
supports the Veteran's claim for service connection for a right 
hand disorder.

The Board notes that the Veteran has consistently reported that 
his right hand problems first manifested during his period of 
active service.  In this regard, lay evidence can be competent 
and sufficient to establish a diagnosis of a condition when (1) a 
layperson is competent to identify the medical condition, (2) the 
layperson is reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Competency of 
evidence, however, must be distinguished from weight and 
credibility, which are factual determinations going to the 
probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 
67, 74 (1997); see also Cartwright v. Derwinski, 2 Vet. App. 24, 
25 (1991) ("although interest may affect the credibility of 
testimony, it does not affect competency to testify").  See also 
Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (The 
Board cannot determine that lay evidence lacks credibility merely 
because it is unaccompanied by contemporaneous medical evidence.  
If the Board concludes that the lay evidence presented by a 
Veteran is credible and ultimately competent, the lack of 
contemporaneous medical evidence should not be an absolute bar to 
the Veteran's ability to prove his claim of entitlement to 
disability benefits based on that competent lay evidence.)

In this case, the Board finds that the Veteran's lay testimony as 
to the in-service onset of his right hand problems and the 
chronicity of his symptomatology to be competent and credible.  
In this regard, his accounts of an in-service right hand injury 
are corroborated by the evidence of record.  Indeed, the above-
referenced service personnel record shows that he was diagnosed 
with a possible right hand fracture in April 1967.  Moreover, the 
Veteran's reported hand pain which had been going on "for 
years" in June 2009.  See VA rheumatology consult report.  
Additionally, both private and VA postservice medical records 
include diagnoses of osteoarthritis of the Veteran's right hand.  
In light of the Veteran's competent and credible account of 
having a right hand disorder that first manifested in service, 
the service personnel record showing a finding pertaining to a 
possible right hand fracture, the current diagnosis of 
osteoarthritis of the right hand, and resolving doubt in the 
Veteran's favor, the Board finds that the Veteran's right back 
disorder, to include arthritis, had its onset as a result of the 
Veteran's period of active service, and thus service connection 
is warranted.

While the record does not currently reflect a nexus linking the 
right hand disorder to the Veteran's military service, resolving 
all reasonable doubt in the Veteran's favor indicates that his 
right hand condition is related to his period of active service.  
Again, the Veteran has consistently reported having right hand 
problems that began in service.  In this regard, the Veteran is 
competent to provide evidence of symptoms.  Barr v. Nicholson, 21 
Vet. App. 303 (2007); Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Furthermore, the Board finds the Veteran's testimony to 
be credible.  His account is corroborated by the service 
personnel records, reflecting a finding of possible right hand 
fracture, and postservice medical evidence showing a currently 
diagnosed condition.  Thus, the Board finds that the 
preponderance of the evidence weighs in favor of service 
connection.

Accordingly, inasmuch as the Veteran has a current diagnosis of a 
right hand disorder, and as the resolution of all reasonable 
doubt indicates that this disorder is related to his military 
service, the Board finds that service connection on a direct 
basis has been established.  38 C.F.R. s 3.303.  Since service 
connection is being granted on a direct basis, analysis under the 
presumptive provisions of 38 C.F.R. §§ 3.307 and 3.309 is not 
warranted.

Further inquiry could be undertaken by obtaining a medical 
opinion to resolve the remaining doubt as to both of the 
Veteran's claim.  However, in consideration of all the evidence 
of record, and under the benefit of the doubt rule, where there 
exists "an approximate balance of positive and negative evidence 
regarding the merits of an issue material to the determination of 
the matter," the Veteran shall prevail upon the issue.  Ashley v 
Brown, 6 Vet. App. 52, 59 (1993); see also Massey v. Brown, 7 
Vet. App. 204, 206-207 (1994).  Thus, with resolution of all 
doubt in the Veteran's favor, the Board finds that the Veteran 
has satisfied his burden of showing that he has a right hand 
disability as a result of his period of active service.

Left Hand Disability, to Include Arthritis

After having carefully reviewed the evidence of record, the Board 
finds that the preponderance of the evidence is against the claim 
for service connection for a left hand disorder, to include 
arthritis.  The service treatment records do not demonstrate that 
a chronic left hand disorder was manifested during military 
service.  In this regard, the Veteran does not even allege, as is 
the case with his claim seeking service connection for his right 
hand, that he incurred a left hand injury while in the military.  
Subsequent to service, the Veteran initially sought service 
connection for his left hand in April 2008.  See VA Form 21-523.

The only evidence linking the Veteran's current left hand 
disorder, manifested by complaints of pain and x-ray findings of 
osteoarthritis, to his service is his own lay contentions.  
Though the Board does note that the Veteran has not really set 
out specific arguments concerning his left hand, i.e., that he 
sustained a particular injury during service.  Lay evidence can 
be competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional.  Jandreau, at 1377 (lay witness capable of 
diagnosing dislocated shoulder).  Moreover, competent medical 
evidence is not necessarily required in all cases when the 
determinative issue involves either medical etiology or a medical 
diagnosis.  Id. at 1376-77.  

In this case, although the Veteran may believe that his current 
arthritis of the left hand is due to his military service, the 
Board concludes that his own lay statement as to the etiology of 
the current arthritis is not competent evidence because unlike, 
for example, varicose veins or a dislocated shoulder, arthritis 
is not a condition capable of lay diagnosis, much less the type 
of condition that can be causally related to an injury or disease 
in military service without medical expertise.  Barr (lay 
testimony is competent to establish the presence of varicose 
veins); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) 
(unlike varicose veins or a dislocated shoulder, rheumatic fever 
is not a condition capable of lay diagnosis).  Therefore, in this 
case, the Veteran's lay statements as to etiology do not 
constitute competent evidence. 

No medical evidence has been submitted which indicates a 
relationship or association between the Veteran's active duty 
service and his currently-diagnosed left hand arthritis.  

In summary, the record contains no competent evidence linking a 
current left hand disorder to the Veteran's military service.  In 
addition, the current arthritis of the left hand was first 
diagnosed many years after his separation from service.   A 
prolonged period without medical complaint can be considered, 
along with other factors concerning a claimant's health and 
medical treatment during and after military service, as evidence 
of whether an injury or a disease was incurred in service which 
resulted in any chronic or persistent disability.  See Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  Thus, after 
considering all the evidence under the laws and regulations set 
forth above, the Board concludes that the Veteran is not entitled 
to service connection for a left hand disorder, to include 
arthritis, because the competent evidence does not reveal a nexus 
between the Veteran's military service and the current disorder.  
Absent such a nexus, service connection may not be granted.  38 
C.F.R. § 3.303.  Further, as arthritis of the left hand was first 
diagnosed many years following the Veteran's service separation, 
entitlement to service connection on a presumptive basis, 
pursuant to 38 C.F.R. §§ 3.307, 3.309, may not be granted.  

Accordingly, the Board concludes that the preponderance of the 
evidence is against the claim because the record contains no 
competent evidence of a chronic left hand disorder in service or 
for many years thereafter and no competent evidence that a left 
hand disorder may be associated with his active duty.  See 
Gilbert, 1 Vet. App. at 54.

Accordingly, the Board concludes that service connection for a 
left hand disorder, to include arthritis, is not warranted.  See 
38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2009); 38 C.F.R. 
§ 3.102, 3.303 (2010).


ORDER

Entitlement to service connection for a right hand disorder, to 
include arthritis, is granted.

Entitlement to service connection for a left hand disorder, to 
include arthritis, is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


